Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

Nos. 09-1477
     09-1478

                         ISAIAS PEREZ SOCOP,
                           ISABEL BOJ XUM,

                              Petitioners,

                                     v.

      ERIC H. HOLDER, JR., United States Attorney General,

                               Respondent.


               PETITIONS FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lynch, Chief Judge,
               Boudin and Howard, Circuit Judges.



     Stephen M. Born and Mills and Born, Attorneys at Law were on
brief for petitioners.
     Tony West, Assistant Attorney General, Richard M. Evans,
Assistant Director and Kevin J. Conway, Attorney, Office of
Immigration Litigation, Civil Division, United States Department of
Justice, were on brief for respondent.



                           January 31, 2011
               HOWARD, Circuit Judge.    Isaias Perez Socop ("Perez") and

his spouse Isabel Boj Xum ("Boj"), both natives and citizens of

Guatemala, entered the United States illegally and were placed in

removal    proceedings.          Conceding    removability,    both   sought

withholding of removal on the ground that it was more likely than

not that they would be persecuted if they returned to Guatemala.

               Claims for withholding of removal require the persecution

in question to be "on account of" one of five protected grounds:

"race, religion, nationality, membership in a particular social

group or political opinion."          See 8 U.S.C. § 1231(b)(3)(A).        In

addition to each petitioner's claims based on asserted group

membership, the petitioners also claimed that Perez's resistance to

gang recruitment qualified as "political opinion" for which they

faced persecution.

               An Immigration Judge ("IJ") denied their applications,

and the Board of Immigration Appeals ("BIA") affirmed the denials.

The Board's rationale was the same in both cases:           the petitioners

had failed to identify a protected ground on which to base their

withholding of removal claims.          The BIA concluded that the social

groups    in    which   the   petitioners    claimed   membership   were   not

cognizable "particular social group[s]" within the meaning of the

statute.       The Board further concluded that Perez's resistance to

gang recruitment, standing alone, did not qualify as a "political




                                      -2-
opinion" and that the gangs did not impute a political opinion to

his spouse based on this resistance.

             Perez and Boj individually petitioned for judicial review

of the BIA's orders.           We deny the petitions, except for an

unexhausted claim which we dismiss.

                                     I.    Facts

             The facts presented here are undisputed.             Both Perez and

Boj   were   born   in   a   small    Guatemalan      village    to   families   of

indigenous Mayan Quiche ancestry.               They married at a young age.     At

some point, Perez began a construction job in Guatemala City,

returning to his village and family on weekends.                      While he was

working at this job, members from a gang -- the "Maras" --

approached him and attempted to recruit him.                    Perez refused to

join, testifying later that he was opposed to the gang's practices

and values.     His refusal to join resulted in the gang demanding

half of his weekly salary as "penitence."                Perez paid this money,

fearing that if he did not pay, the gang would harm him or his

family as it had others who refused to make payments.

             Perez paid this money for approximately five years.                 In

2000, however, tired of paying the gang, Perez decided to leave for

the United States.       Because he could not afford to bring his wife

and two children with him, Perez planned to send for them when he

had earned enough money.




                                          -3-
             When the extorted payments ceased, the gang sent one of

its members, Mauricio Ismael, to harass Boj.                Ismael raped Boj

repeatedly over the course of three months. Boj became pregnant as

a result but miscarried after being beaten by Ismael.                Boj never

reported these crimes to the government in Guatemala, because, she

testified, of her belief that the government ignores complaints

from indigenous women.

             Eventually, Perez sent money to Boj so that she and their

children could join him in the United States.              After her arrival,

Boj   was   treated    for   mental   health    problems   arising   from   her

experiences in Guatemala.

             In support of their requests for withholding of removal,

Perez and Boj submitted documentary evidence of country conditions

in Guatemala, including a U.S. Department of State Country Report

for 2006.      This evidence revealed that "societal violence [in

Guatemala] was widespread" with non-state actors (including gangs)

committing "hundreds of killings and other crimes."                  The gangs

preyed on women in particular, with authorities attributing to

gangs many of the gender-based crimes, including sexual assault and

murder.     The evidence also indicated, however, that the Guatemalan

government had made efforts to combat the gang menace.                  A 2005

report      stated    that   Guatemala's       president    supported    "both

strengthening law enforcement capacity to combat criminal gangs,

and expanding gang prevention and social rehabilitation programs."


                                      -4-
It also noted that the "Guatemalan Congress is considering tough

anti-gang legislation that would try gang members ages 12 and older

as adults, and establish lengthy sentences for gang leaders."

          As stated, the IJ rejected the petitioners' withholding

claims, and the BIA affirmed.

                              II.   Discussion

                        A.    Standards of review

          We   review   the    agency's     findings    of   fact   under    the

"substantial   evidence"     standard,     upholding    those   findings    "if

supported by reasonable, substantial, and probative evidence on the

record considered as a whole."       Castillo-Diaz v. Holder, 562 F.3d

23, 26 (1st Cir. 2009) (internal quotation marks omitted).                  This

standard of review is deferential; we will reverse only if the

record evidence would compel a reasonable factfinder to make a

contrary determination.       8 U.S.C. § 1252(b)(4)(B).         We review the

agency's abstract legal determinations de novo.              Lopez-Castro v.

Holder, 577 F.3d 49, 52 (1st Cir. 2009).               We accord deference,

however, to the agency's reasonable interpretations of statutes and

regulations that fall within its purview.         Id.

          In the cases before us, the BIA affirmed the decisions of

the IJ with written decisions of its own.        In such cases, we review

the BIA's decisions, in addition to any portions of the IJ's

decisions adopted by the Board.          Kho v. Keisler, 505 F.3d 50, 53

(1st Cir. 2007).


                                     -5-
                        B.    Withholding of removal

              To qualify for withholding of removal, an alien must

prove that, if she is repatriated, it is more likely than not that

she will be persecuted on account of one of five protected grounds:

race, religion, nationality, membership in a particular social

group or political opinion.         Pan v. Gonzales, 489 F.3d 80, 85-86

(1st   Cir.    2007).    To    qualify   as   persecution,      a   petitioner's

experience "must rise above unpleasantness, harassment, and even

basic suffering."       Decky v. Holder, 587 F.3d 104, 110 (1st Cir.

2009).     Moreover,     "[p]ersecution,      within    the   context    of    the

immigration statutes, does not include all treatment that our

society    regards      as    unfair,    unjust,   or    even       unlawful    or

unconstitutional."       Id. (quoting Kho v. Keisler, 505 F.3d 50, 58

(1st Cir. 2007)).

1. Perez

              Perez claimed that he was persecuted and would face

future persecution if returned to Guatemala due to his social group

membership and because of his political opinions regarding gangs.

We address these contentions in turn.

              a. Particular social groups

              The record reflects that the only social group membership

assessed by the IJ was "Guatemalans returning from the United

States" who, according to Perez's testimony, would be harmed by

gangs because they would be perceived to have money or valuable


                                        -6-
goods.       In addition, the BIA interpreted Perez's petition as

alleging that he was a member of a group of "young indigenous

Guatemalan males who expressly oppose the practices and values of

the MS gang and wish to protect their families against such

practices."

              On appeal, however, Perez pursues a slightly different

tack. To begin with, he does not address the "returning expatriate

from the United States" claim in his brief. That argument is

therefore waived.      Le Bin Zhu v. Holder, 622 F.3d 87, 91 (1st Cir.

2010).1      Next, in addition to membership in the gang-opposition

group, he also claims on appeal membership in a particular social

group as the husband of a rural, indigenous woman whose family has

opposed gang members.     As this claim was not presented to the IJ or

BIA,       we do not have jurisdiction to review it.   See 8 U.S.C. §

1252(d)(1); Ahmed v. Holder, 611 F.3d 90, 97 (1st Cir. 2010)

("[A]rguments not made before the BIA may not make their debut in

a petition for judicial review . . . .").

              Turning to the claim properly before us, the BIA found

that Perez's gang opposition did not make him part of a social


       1
      Even if we were to consider this claim, the Board's
conclusion that gang members target anyone they believe can provide
them with money or valuables is well-supported by the record. As
such, its conclusion that Perez would not be targeted "on account
of" his membership in a group is unassailable. See Caal-Tiul v.
Holder, 582 F.3d 92, 95 (1st Cir. 2009) ("[S]ome social, gender,
and economic groupings are almost always more vulnerable to crime
and predation. This does not by itself amount to persecution . .
. on one of the specific grounds required by the statute.")

                                   -7-
group protected by immigration laws.              The Board relied on its

decision in Matter of S-E-G, et al., 24 I. & N. Dec. 579 (BIA

2008), in which the Board held that Salvadoran youths who resisted

gang recruitment do not constitute a particular social group.                  We

find       no   error   in   applying   controlling   BIA    case   law   to   the

Guatemalan petitioner.           See Larios v. Holder, 608 F.3d 105, 109

(1st Cir. 2010) (approving BIA application of Matter of S-E-G to

Guatemalan petitioner claiming membership in group of Guatemalan

gang resistors).2

                b.   Political opinion

                Perez's withholding of removal claim premised on his

alleged political opinions fares no better.                 The BIA concluded,

based on its decision in Matter of E-A-G, 24 I. & N. Dec. 591 (BIA

2008), that Perez's refusal to join a gang, without more, did not

qualify as the expression of a political opinion.              This conclusion

is supportable. In addition to the Board's own precedent, to which

we owe some deference, see Larios, 608 F.3d at 107, the Supreme


       2
      In July 2009, a few months after the BIA decision in this
matter, the BIA in Matter of S-E-G granted the parties' joint
motion to reopen and remand the matter so that the IJ could
administratively close the proceedings. The petitioners suggest
that this undermines the BIA's reliance on Matter of S-E-G, but
they have provided us with no indication that the BIA has
reconsidered the precedential value of Matter of S-E-G. Moreover,
in addition to our decision in Larios, several other circuits have
continued to apply Matter of S-E-G to factual scenarios similar to
those presented in this case. See, e.g., Lizama v. Holder, No. 09-
2027, 2011 WL 149874 at *6 (4th Cir. Jan. 19, 2011); Bonilla-
Morales v. Holder, 607 F.3d 1132, 1137 (6th Cir. 2010) (dicta);
Lushaj v. Holder, 380 Fed. Appx. 41, 43 (2nd Cir. 2010).

                                         -8-
Court's opinion in INS v. Elias-Zacarias, 502 U.S. 478 (1992), is

on point.    In that case, the Court explained that a petitioner's

resistance to recruitment into a guerilla movement, without more,

did not qualify as the expression of a political opinion.      Id. at

481-82.   So it is here.   Nothing in the record suggests that Perez

outwardly expressed any anti-gang message or that his resistance to

the gang was politically motivated.    The petitioner's reliance on

his mere resistance thus falls short.

2. Boj

            Boj also seeks withholding of removal due to persecution

on account of her membership in certain social groups and her

political views.    We address the two categories seriatim.

            a. Social groups

            Boj claims that she suffered past persecution and will

likely suffer persecution upon her return to Guatemala due to her

membership in two particular social groups:     1) young Guatemalan

indigenous females whose family members have expressly opposed gang

practices and values; and 2) young indigenous Guatemalan women who

are not protected from gangs by Guatemalan authorities.3

            As to the first putative group, the BIA used the same

reasoning that it did in rejecting Perez's claim:   that resistance

to gang entreaties does not constitute a social group.        For the


     3
      The BIA addressed a "returning expatriate" claim similar to
Perez's.   As that issue has not been raised on appeal, it is
waived.

                                 -9-
same reasons set forth in our discussion of Perez's claim, we

decline to disturb the BIA's conclusion.               The BIA approached the

second alleged group differently.               Without necessarily deciding

whether the stated categories of females qualified as a particular

social group, the Board concluded that Boj had failed to show that

the   claimed    persecution      was     "on    account"    of   that   group's

characteristics.     We agree.

            To make out a successful withholding of removal claim,

Boj must satisfy a nexus requirement, that is, she needs to

establish that the persecution feared will be on account of a

protected ground.        Sompotan v. Mukasey, 533 F.3d 63, 68 (1st Cir.

2008).     The BIA determined that Boj had failed to establish that

the gang members harmed her because of her status as a Guatemalan

indigenous female.         This conclusion is fully supported by the

record.    The testimony of the petitioners indicates that the gang

members targeted Boj because her husband stopped making extortion

payments    to   them,    not   because   she    was   an   indigenous   female.

Accordingly, the BIA's decision stands.

            b. Political opinion

            For her part, Boj claims that gang members imputed an

anti-gang political opinion to her when her husband refused to join

them and stopped paying them money.             Although an imputed political

opinion may form the basis for a withholding claim, Vasquez v. INS,

177 F.3d 62, 65 (1st Cir. 1999), nothing in the record indicates


                                        -10-
that the gang members imputed an anti-gang political opinion to

Boj.       And, as noted, nothing about Perez's resistance to the gang

would lead the gang's members to attribute a political opinion to

him or to his wife.        The BIA's decision on this issue easily clears

the "substantial evidence" hurdle.4

               As a coda to Boj's claim, our decision here is not in any

way an attempt to downplay the horrors that she endured. According

to the reports in the record, however, the Guatemalan government

has been acting to stem the tide of violence against women.                Our

sympathies cannot substitute for the "specific grounds required by

the statute."        Caal-Tiul, 582 F.2d at 95.

                                III. Conclusion

               For   the   reasons   provided   above,   the   petitions   are

dismissed in part and are otherwise denied.




       4
      Both petitioners advance an unexhausted challenge to the
BIA's requirement that a particular social group be socially
visible. We cannot entertain such an unexhausted challenge, see
Sunoto v. Gonzales, 504 F.3d 56, 59 (1st Cir. 2007).

                                      -11-